                   UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                       Civil Case No. 1:19‐cv‐1110
 KEITH E. WILLIAMS, SR. and                  )
 ADDIE L. WILLIAMS,                          )
                                             )
                               Plaintiffs,   )   DECLARATION OF SERVICE
                                             )
 vs.                                         )
                                             )
 U.S. BANK TRUST NATIONAL                    )
 ASSOCIATION, AS TRUSTEE OF THE              )
 BUNGALOW SERIES III TRUST, and              )
 SN SERVICING CORPORATION,                   )
                                             )
                            Defendants.      )

              I, Craig M. Shapiro, an attorney of record in this case, declare under
penalty of perjury, as provided for by the laws of the United States, 28 U.S.C. § 1746,
that the following statements are true:

      1.    On or about November 5, 2019, copies of the summons and complaint
were sent by U.S. Postal Mail, certified mail return receipt requested, to Defendant
U.S. Bank Trust National Association’s agent for service at 300 Delaware Avenue,
Ninth Floor, Wilmington, Delaware.

       2.    On November 12, 2019, the summons and complaint were received by
Defendant U.S. Bank Trust National Association’s agent for service, as evidenced by
the attached return receipt, which follows this page.

Executed in Durham, North Carolina, on November 18, 2019.

                                        /s/ Craig M. Shapiro
                                        Craig M. Shapiro




       Case 1:19-cv-01110-WO-LPA Document 6 Filed 11/18/19 Page 1 of 2
Case 1:19-cv-01110-WO-LPA Document 6 Filed 11/18/19 Page 2 of 2
